NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted October 23, 2017
                               Decided October 24, 2017

                                         Before

                       FRANK H. EASTERBROOK, Circuit Judge

                       MICHAEL S. KANNE, Circuit Judge

                       DAVID F. HAMILTON, Circuit Judge

No. 16-3576

UNITED STATES OF AMERICA,                      Appeal from the United States
     Plaintiff-Appellee,                       District Court for the Northern District
                                               of Indiana, Fort Wayne Division.
      v.
                                               No. 1:15CR36-001
RONDAY L. TINKER,
    Defendant-Appellant.                       Theresa L. Springmann,
                                               Chief Judge.



                                       ORDER

        Ronday Tinker was charged with, and pleaded guilty to, one count of being a
felon in possession of a firearm, 18 U.S.C. § 922(g)(1). The district court sentenced him
to 84 months’ imprisonment, the bottom of the guidelines range for his offense.
Although his plea agreement contained a broad appeal waiver, Tinker appealed. His
appointed lawyer asserts that the appeal is frivolous and seeks to withdraw. See Anders
v. California, 386 U.S. 738 (1967). We invited Tinker to comment on counsel’s motion, but
he has not responded. See CIR R. 51(b). Counsel has submitted a brief that explains the
nature of the case and addresses the issues that an appeal of this kind might be
No. 16-3576                                                                           Page 2

expected to involve. Because the analysis in the brief appears to be thorough, we limit
our review to the subjects counsel discusses. See United States v. Bey, 748 F.3d 774, 776
(7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

        Counsel first tells us that he has consulted with Tinker, and that Tinker does not
wish to withdraw his guilty plea. Thus, we do not discuss the voluntariness of the plea
or the adequacy of Tinker’s plea colloquy. See United States v. Konczak, 683 F.3d 348, 349
(7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). Counsel then
considers whether Tinker could challenge his sentence, but rightly concludes that this
challenge would be foreclosed by the appeal waiver in his plea agreement. In it, Tinker
expressly waived his right “to appeal or to contest [his] conviction and all components
of [his] sentence or the manner in which [his] conviction or [his] sentence was
determined or imposed, to any Court on any ground other than a claim of ineffective
assistance of counsel . . . .” Because the guilty plea stands, so does the waiver.
See United States v. Zitt, 714 F.3d 511, 515 (7th Cir. 2013). Further, the district court did
not rely on any impermissible factors in sentencing, and Tinker’s 84-month sentence
was within the ten-year statutory maximum. See United States v. Smith, 759 F.3d 702, 706
(7th Cir. 2014); United States v. Bownes, 405 F.3d 634, 637 (7th Cir. 2005). It follows that
Tinker cannot raise any non-frivolous arguments about his conviction or sentence that
are not foreclosed by the waiver.

       We GRANT counsel’s motion to withdraw and DISMISS the appeal.